F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                              JUL 9 2001
                          FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 JUAN DE DIOS MAGALLANES-
 ROBLEDO,

              Plaintiff - Appellant,
                                                         No. 01-1169
 v.                                                    (No. 00-Z-2509)
                                                     (District of Colorado)
 B.O.P. PERSONNEL OF
 PSYCHOLOGY; PSYCHIATRIC DR.
 JENNINGS; MR. ZAHN
 PSYCHOLOGY,

              Defendants - Appellees.


                           ORDER AND JUDGMENT            *




Before EBEL , KELLY , and LUCERO , Circuit Judges.


      Juan de Dios Magallanes-Robledo, a federal inmate, brought this pro se

Bivens 1 suit against various prison officials alleging denial of medical care in

violation of the Eighth Amendment. The district court dismissed the suit without

      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics          , 403
U.S. 388 (1971).
prejudice for failure to exhaust Bureau of Prisons administrative remedies as

required by the Prison Litigation Reform Act of 1995. Magallanes appeals, and

we affirm.

      We review the district court’s dismissal for failure to exhaust

administrative remedies de novo.    Miller v. Menghini , 213 F.3d 1244, 1245 (10th

Cir. 2000). Magallanes brought this suit seeking to obtain surgery to correct

ringing in his ear, the return of allegedly confiscated medication, and to “have

[his] good time back.” (Am. Compl. at 6.) However, 42 U.S.C. § 1997e(a), as

amended by the Prison Litigation Reform Act of 1995, provides that “[      n]o action

shall be brought with respect to prison conditions under . . . any . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” As a result, Magallanes

must exhaust the remedial scheme set forth in 28 C.F.R. §§ 542.10–.19 (Bureau of

Prisons Administrative Remedy Program) before he may bring this         Bivens action

for denial of medical care. Although Magallanes has made use of the available

administrative process, our careful review of the record reveals that he has not

exhausted that process.   2




      2
         Magallanes claims that he has satisfied the exhaustion requirement
because he filed an appeal with the regional director of the federal bureau of
prisons. That appeal was denied on the basis that Magallanes had not exhausted
“all available means” at his institution. (R. Regional Administration Remedy
                                                                      (continued...)

                                          -2-
      Finally, we reject Magallanes’s assertion that he need not exhaust remedies

because the damage is already done. As the Supreme Court recently stated,

“Congress has mandated exhaustion clearly enough, regardless of the relief

offered through administrative procedures.”     Booth v. Churner , 121 S. Ct. 1819,

1825 (2001). For substantially the same reasons set forth by the district court, we

AFFIRM . 3

      The mandate shall issue forthwith.



                                                     Entered for the Court,



                                                     Carlos F. Lucero
                                                     Circuit Judge




      2
       (...continued)
Appeal Resp.) Furthermore, the record does not show that Magallanes took his
appeal to the national level as permitted by 28 C.F.R. § 542.15.
      3
         On June 15, 2001, the Court assessed costs and fees, payable in partial
payments. The Court reminds Magallanes of his continuing obligation to make
partial payments until the entire fee has been paid. Magallanes’s June 27, 2001,
filing, which we construe as a motion to amend the order of June 15, 2001, is
denied.

                                          -3-